United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2574
                        ___________________________

                                Christopher Everett

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Larry Ring, Police Officer Batesville PD; Martin, Jailer, Independence County Jail

                            lllllllllllllllllllllDefendants

  Bobby Tate, Deputy, Independence County Sheriff's Department; Jeffrey Tate,
      Jailer, Batesville Police Department; Sissy Wilson, Jail Administrator,
    Independence County Jail; Shawn Stevens, Sheriff, Independence County

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Batesville
                                  ____________

                            Submitted: March 11, 2021
                              Filed: March 26, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.
     Arkansas prisoner Christopher Everett appeals the district court’s1 grant of
summary judgment dismissing his pro se 42 U.S.C. § 1983 action for failure to
exhaust his administrative remedies.

       Having carefully reviewed the record, see Gibson v. Weber, 431 F.3d 339, 341
(8th Cir. 2005) (standard of review), we conclude that no genuine dispute of material
fact exists as to whether Everett exhausted the administrative remedies available to
him prior to filing suit, see 42 U.S.C. § 1997e(a) (stating that no action shall be
brought with respect to prison conditions under § 1983 by a prisoner until available
administrative remedies are exhausted); Johnson v. Jones, 340 F.3d 624, 627 (8th Cir.
2003) (stating that an inmate must exhaust all available administrative remedies
before filing suit in federal court). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-